Citation Nr: 0317414	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  99-16 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

What evaluation is warranted for a lumbosacral strain with 
osteoarthritis from June 4, 1997?


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954 and January 1955 to April 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating action of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection and 
assigned a 20 percent rating for lumbosacral strain with 
osteoarthritis, effective from June 4, 1997.  In July 1999, 
the RO assigned a 40 percent evaluation for this disorder, 
also effective from June 4, 1997.  In September 2001, the 
Board remanded this case for further development.

As previously noted in the Board's September 2001 remand, the 
veteran, in July 1999, claimed that his low back disability 
was so severe he was unable to work.  This statement is a 
claim for a total rating based on individual unemployability.  
As that claim remains unadjudicated, the matter is referred 
to the RO for appropriate action at once.  


REMAND

In October 2002, the veteran requested that he be afforded a 
new examination, or in the alternative, an opportunity to 
present testimony at either a travel board or video 
conference hearing.  As the Board finds that an additional 
examination is not in order at this time, the RO should 
schedule the appellant for a hearing.

In Board correspondence dated November 29, 2002, the veteran 
was informed of the new regulations governing the rating of 
lumbosacral disorders that have been codified during the 
pendency of his claim.  67 Fed.Reg. 54345-49 (August 22, 
2002).  This notice was provided under the provisions of 38 
C.F.R. § 19.9(a)(2) (2002).  The Board further notes that in 
the letter the veteran was informed that he had 60 days 
within which to respond with additional pertinent evidence or 
information.  Otherwise, the claim would be decided based on 
the current record.  The veteran responded in January 2003. 

In May 2003, the United States Federal Circuit Court of 
Appeals held in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) that 
38 C.F.R. § 19.9(a)(2), which authorized the Board to provide 
notice of the change in law, and which provided only a 60 day 
period, is invalid because it is contrary to 38 U.S.C.A. 
§ 5103 (West 2002).  The Court in particular noted that the 
38 U.S.C.A. § 5103 provides one year to respond.  The Board 
observes that one year has not passed since the Board issued 
the November 29, 2002 letter.  As such, and in light of the 
decision in Disabled American Veterans, and absent the 
receipt of a written waiver from the appellant, the Board 
finds that he must be afforded the remaining period of the 
one year, that is until November 28, 2003, before the Board 
may enter a decision.  

Accordingly, the case is REMANDED for the following:

1.  Contact the appellant and request 
that he clarify whether he wants to 
appear before the Board at a scheduled 
travel board hearing, or at a 
videoconference hearing.  Thereafter, 
depending on the appellant's response, 
the RO should undertake appropriate 
action. 

2.  Send the veteran a letter notifying 
him that he has one year to respond to 
the aforementioned November 2002 notice 
letter.  That year will end on November 
28, 2003.  Inform him that no Board 
decision will be entered prior to 
November 28, 2003, unless or until he 
waives in writing the remaining term.  
Inform him that submitting additional 
evidence will not be sufficient to waive 
that waiting period.  Further, whether 
or not the veteran submits additional 
evidence or argument in support of his 
claim, if he desires to expedite Board 
review of his claim, he must 
specifically waive in writing any 
remaining response time prior to 
November 28, 2003.  

3.  Thereafter, following any other 
appropriate development, the RO should 
reconsider the appealed issue.  If any 
determination remains adverse to the 
veteran, he and his representative must 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, 
applicable laws and regulations, and the 
reasons for the decision.  They should 
then be afforded an applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



